United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Perry, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 10-1451,
10-1452, 10-1453
Issued: February 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 26, 2010 appellant filed a timely appeal of October 28, 2009 and April 13, 2010
decisions of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her bilateral wrist
condition was causally related to factors of her employment.
FACTUAL HISTORY
On August 10, 2009 appellant, then a 60-year-old rural letter carrier, filed an
occupational disease claim alleging that she suffered from bilateral carpal tunnel due to moving
and bending her wrists while casing and delivering mail at work.1 She reported that she first
1

Appellant filed the same occupational disease claim three times. These claims were consolidated by the Branch
of Hearings and Review.

became aware of her carpal tunnel in August 2007 and realized that it resulted from her work
duties in January 2008. Appellant retired on September 16, 2008. She also submitted a Form
SF50, Notification of Personnel Action, and a letter from her attorney.
In a September 8, 2009 letter, the employing establishment controverted appellant’s
claim on the grounds of insufficient medical evidence establishing a medical diagnosis or causal
relationship between factors of her employment and the claimed condition.
In a September 23, 2009 letter, the Office advised appellant that the evidence submitted
was insufficient to establish her claim and requested additional information from her. It
specifically asked her to describe in detail the employment-related activities, which she believed
contributed to her condition, including how often and for how long she performed these duties on
each occasion and describe all activities outside of her federal employment, the development of
the claimed condition and all previous injuries to her hand, arm and wrist. The Office also
requested a comprehensive medical report from appellant’s treating physician, which should
include a description of her symptoms, results of her examination and tests, diagnosis, treatment
provided and a physician’s opinion, with medical reasons, regarding the cause of her condition.
On October 26, 2009 the Office received an electromyogram (EMG) report for a study
performed on December 28, 2007. This report noted that there was no evidence of sensory
cervical radiculopathy but the findings were consistent with bilateral carpal tunnel syndrome.2
By decision dated October 28, 2009, the Office denied appellant’s claim on the grounds
of insufficient evidence establishing that she sustained an injury in the performance of duty. It
stated that she failed to submit evidence describing specific work duties, providing specific time
periods of her work duty or quantifying the amount of time and frequency spent performing
these duties. In addition, the Office pointed out that the record did not contain any medical
evidence providing a history of injury, diagnosis, description of work-related factors or
physician’s opinion regarding whether appellant’s carpal tunnel resulted from her employment
factors.
In a letter dated November 17, 2009, appellant, through her representative, appealed the
October 28, 2009 decision before the Branch of Hearings and Review and requested a telephone
hearing. She also submitted as evidence copies of e-mail correspondence between herself and
her representative dated July 29 and October 19, 2009 describing her employment duties and
how often and for how long she performed these duties. Appellant further noted her surgeries in
April and May 2008. Her prior injuries included a 1996 sprain at work and a December 2006
right hand and arm injury resulting from a fall at work.
On February 18, 2010 a telephone hearing was held. Appellant first provided factual
background regarding her employment duties. She stated that she worked for the employing
establishment from May 1981 until she retired in September 2008. Appellant’s duties included
retying tubs of flats, casing them, which involved folding some to fit into the mail case,
retrieving the letter mail and organizing them in sequential order. She stated that she was five
feet, three inches tall and the cases she worked with were approximately six feet tall with around
2

The Office initially associated this study with File No. xxxxxx182.

2

544 call boxes. Appellant’s movements while casing mail involved reaching, bending, stooping,
picking up mail and putting them into the boxes. After casing the mail, she placed the mail into
trays and loaded the trays into her car for delivery. While delivering mail, appellant described
the movement as constant pushing and pulling to open and close the mailboxes. She further
noted that she worked an average of five or six hours a day, which meant she performed these
duties roughly 3,950 times a day.
Regarding a history of her medical condition, appellant stated that her hands and wrists
gradually began to ache until it worsened to the point where she was waking up about 12 times a
night. She reported that the first physician she visited was Dr. Michael Kellis, an orthopedist,
who ordered an EMG. Appellant stated that the EMG revealed she had carpal tunnel. She
further reported that she had surgery on her wrist by Dr. Harmat and on her shoulder by
Dr. Sarkisen in April and May 2008. Appellant also stated that the surgery helped to alleviate
much of the pain. In addition, she noted that she wore braces to keep her arms straight and took
medication for her bipolar condition. Appellant’s last treatment for her wrist condition was right
before she retired. The hearing representative requested copies of all the treatment notes and a
medical report from her physician, but none of these reports appear in the record.
In addition, appellant stated that she first became aware of her wrist condition in
August 2007. She continued to work full time and noted that she did not request time off
because she was intimidated by her boss. Appellant stated that one reason she waited for over a
year to file a claim was because she was afraid of her boss’ response.
In a decision dated April 13, 2010, a hearing representative affirmed the October 28,
2009 Office decision denying appellant’s claim. The hearing representative accepted that she
provided sufficient evidence that her work duties as a rural letter carrier required constant
bending, stopping, grasping, reaching and repetitive movement of her wrists and hands. The
hearing representative, however, determined that appellant did not provide sufficient medical
evidence establishing a diagnosed medical condition that was causally related to the specified
work factors. The hearing representative pointed out that she did not submit a physician’s report
with his opinion, based on an accurate factual and medical background and stated medical
reasons, regarding whether her employment factors caused or aggravated appellant’s diagnosed
condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of proof to establish the essential elements of her claim by the weight of the reliable,
probative and substantial evidence.4 In a claim for occupational disease, that burden of proof
includes: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.7 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.8 The mere fact that work activities may produce symptoms revelatory of an underlying
condition does not raise an inference of an employment relation. Such a relationship must be
shown by rationalized medical evidence of a causal relation based upon a specific and accurate
history of employment conditions which are alleged to have caused or exacerbated a disabling
condition.9
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an injury in the performance of duty. The Office accepted her alleged factors of
employment including grasping, reaching and repetitive movement of her wrists and hands
associated with her job as a letter carrier. The Board affirms the denial of the claim on the
grounds that appellant failed to submit sufficient medical evidence establishing that her bilateral
wrist condition was causally related to these particular employment activities.
The Office advised appellant to submit a comprehensive medical report containing a
diagnosis and a physician’s opinion, with stated medical reasons, regarding whether her
diagnosed condition was causally related to the particular employment activities. The only
medical evidence of record is the December 28, 2007 EMG report which was reported as
consistent with findings of bilateral carpal tunnel syndrome. While this report contained a
diagnosis of appellant’s condition, it did not provide any medical opinion regarding the cause of
the diagnosed condition.10

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

I.R., 61 ECAB __ (Docket No. 09-1229, issued February 24, 2010); W.D., 61 ECAB __ (Docket No. 09-658,
issued October 22, 2009); D.I., 59 ECAB 158 (November 6, 2007).
7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

D.S., 61 ECAB __ (Docket No. 09-860, issued November 2, 2009); B.B., 59 ECAB 234 (2007).

9

Patricia Bolleter, 40 ECAB 373 (1988).

10

Although appellant reported visiting a number of physicians and surgeries, these reports do not appear in the
record.

4

Appellant failed to submit the necessary medical evidence which explained, with medical
rationale, how her accepted factors caused her diagnosed condition.11
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
bilateral carpal tunnel syndrome was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 13, 2010 and October 28, 2009 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 11, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB
365 (1994).

5

